Title: To George Washington from Josiah Parker, 6 March 1792
From: Parker, Josiah
To: Washington, George



Sir
Philadelphia 6th March 1792

No applicants for commissions in the Army have been made to me from the District of Virginia I represent or should have presumed to have made them known to you. to day I have received letters requesting I would take the liberty to Name Henry Beverly Towles, son of Colo. Olliver Towles of Spotsilvania as a candidate for a Lieutenancy. I know nothing of the young gentleman but he is warmly recommended to me as a sensible good young man. his being a Lieutenant in the late expedition in the Livies under Colo. Darke may be some recommendation to him.
Mr Isaac Younghusband Son of Mr Younghusband of Richmond is allso recommended. I know him to be a Young Man of talents and have no doubt but will make a good Officer, he Solicits an ensigncy.

Captn Saml Tinsley of Richmond has again written me he appears Solicituous to obtain a commission, his being an officer in the late war may be a recommendation to him.
Lemuel Riddick who I formerly recommended and lately appointed Surveyor at Suffolk, was very desirous of a Commission & I still think [if] he had an appointment in the Army he would accept of it & I am flattered into a belief if he was he would do honor to it.
Perhaps this ought properly to be directed to the Secretary of War but as I have an objection to troubling that Officer You will please excuse this trouble, and believe me with every respect & esteem Your most Obedient servant

J. Parker

